GOLDTHWAITE, J.
— The writ of error, in this case must be dismissed, as it is improperly sued out by Lewis, who has no interest whatever in revising the order made by the County Court. He cannot be permitted to complain, that the court acted erroneously in disposing of the note and money, which he voluntarily placed at its disposition. If, as supposed by his counsel, he is liable to other persons for the money and note thus voluntarily abandoned, it is not a sufficient reason, at his instance, to revise this order. Whether the order is of such s character as to protect any person who has converted the money *136or note, is a question which is not presented, and will not therefore be determined.
Let the writ of error be dismissed.